Laughlin, J. (dissenting):
I am of opinion that the evidence required that the case be submitted to the jury, and that it was sufficient to sustain the verdict for the plaintiff; but on the question of freedom from contributory negligence on the part of the decedent, which was a very close one on the evidence, I think that it was prejudicial error to receive evidence tending to show that the decedent customarily exercised care in crossing railroad tracks.
I, therefore, vote for reversal.
Judgment and order affirmed, with costs.